.Evans, J.
1. In an indictment under the Penal Code, § 729, which provides a punishment for willful and malicious mischief in injuring or destroying public or private property, it is unnecessary to allege either that the owner of the property injured suffered loss or damage, or that the property was of any stated value. Harris v. State, 73 Ga. 41.
Submitted November 19,
Decided December 12, 1906.
Certiorari. Before Judge Littlejohn. Stewart superior court. September 24, 1906.
B. F. & G. Y. Harrell, for plaintiff in error,
F. A. Hooper, solicitor-general, contra.
2. In a prosecution for malicious mischief the ownership of the property injured or destroyed must he proved as charged; though if the injured property he attached to realty, ownership will he inferred from proof of possession or occupancy of the alleged owner. Grant v. State, 120 Ga. 200-201. But proof of title to property attached to realty, where no possession is shown, can not be made by the oral statement of the prosecuting witness that he was the owner of the property injured. Bleckley v. White, 98 Ga. 594. A parol statement by a witness that a fence permanently attached to realty was “the property” of a named person should have been excluded on objection.

Judgment reversed.


All the Justices concur.